DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16, 19, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,917,921 to Mizobe et al. in view of U.S. Patent Application Publication 2013/0215131 to Sato in further view of U.S. Patent Application Publication 2009/0132636 to Natanzon et al.
As to claims 1 and 16, Mizobe discloses a medical image processing apparatus, comprising: memory circuitry configured to store a plurality of medical images obtained by capturing a subject, by sorting the plurality of medical images into series representing respective examinations (Mizobe columns 5 and 6 where the medical images are tomograms and the additional information is positions wherein examinations are tomogram images),
Processing circuitry configured to determine whether or not the plurality of medical images stored in the memory circuitry include a set of medical images, the medical images of different series of the series representing respective examinations satisfying a predetermined determination condition and having additional specified information (position information), and assign sequential transfer order numbers to the medical images included in the set when the processing circuitry determines that the plurality of medical images in the different series include the set of medical images (Mizobe column 5 lines 4-67 and column 4 lines 1-45): and
Mizobe column 6 lines 21-67).
However, Mizobe does not explicitly teach determining whether or not the plurality of medical images stored in the memory include a set of images satisfying a predetermined condition, and assign sequential transfer order numbers for priority levels to the images included in the set when the processor determines that the plurality of medical images include the set of images. Sato discloses determining whether or not the plurality of medical images stored in the memory include a set of images satisfying a predetermined condition, and assign sequential transfer order numbers for priority levels to the images included in the set when the processor determines that the plurality of images include the set of images (Sato [0094]-[0096]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to generate sequential transfer order numbers based on a priority level as in Sato in the system of Mizobe to expedite viewing of images most likely to be of interest to the user.
However, Mizobe and Sato do not explicitly teach the different series including a first series of images by pre-contrast imaging and a second series of images by post contrast imaging. Natanzon discloses different series including a first series of images by pre-contrast imaging and a second series of images by post contrast imaging (Natanzon [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize image series of pre and post constrast imaging in the image transfer system of Mizobe and Sato to allow the system to account for differences in potential importance of pre and post contrast imaging when transferring imaging data.
As to claim 2, see the discussion of claim 1, additionally, Mizobe discloses the apparatus wherein
the transfer circuitry receives transfer requests about the plurality of medical images to the external apparatus (Mizobe columns 4 lines 46-60);
Mizobe columns 4 lines 46-60), and
if the processing circuitry determines that the plurality of medical images include the set of medical images, the transfer circuitry transfers the medical images for which the sequential transfer order numbers have been assigned in accordance with the sequential transfer order numbers (Mizobe columns 4 lines 46-60).
As to claim 14, see the discussion of claim 4, additionally, Mizobe discloses the apparatus wherein the memory circuitry stores a plurality of frame images as the plurality of medical images, and stores the additional information in association with each of the plurality of frame images (Mizobe columns 5 and 6).
As to claim 19, see the discussion of claim 1, additionally, Mizobe discloses the apparatus wherein
the transfer circuitry receives transfer requests about the plurality of medical images to the external apparatus (Mizobe columns 4 lines 46-60);
if each of pieces of additional information respectively associated with medical images corresponding to the transfer requests stored in the storage circuitry matches the predetermined determination condition, the transfer circuitry changes the transfer sequence corresponding to a reception sequence of the transfer requests stored in the storage circuitry and transfers the plurality of medical images (Mizobe columns 4 lines 46-60), and
if the processing circuitry determines that the plurality of medical images include the set of medical images, the transfer circuitry transfers the medical images for which the sequential transfer order numbers have been assigned in accordance with the sequential transfer order numbers (Mizobe columns 4 lines 46-60).
As to claim 25-27, see the discussion of claim 1, additionally, Mizobe discloses wherein the predetermined condition comprises a bed position and wherein the additional identified information comprises an imaging phase (Mizobe column 10 lines 63-67 wherein a scanning direction is an imaging phase)


Claims 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,917,921 to Mizobe et al. in view of U.S. Patent Application Publication 2013/0215131 to Sato in further view of U.S. Patent Application Publication 2009/0132636 to Natanzon et al. in view of U.S. Patent 8,838,199 to Simon et al.
As to claims 17 and 18, see the discussion of claim 1, however, Mizobe and Sato do not explicitly teach subtraction processing of images produced before and after administering contrast (imaging conditions claim 18). Simon discloses subtraction processing of images produced before and after administering contrast and with sets including different imaging conditions (Simon column 1 lines 28-36).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to perform subtraction processing of different imaging conditions as in Simon in the system of Mizobe and Sato to aid the determining of image satisfying condition.
As to claims 23 and 24, see the discussion of claim 1, however, Mizobe does not explicitly teach subtraction processing of images produced before and after administering contrast (imaging conditions claim 18). Simon discloses subtraction processing of images produced before and after administering contrast and with sets including different imaging conditions (Simon column 1 lines 28-36).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to perform subtraction processing of different imaging conditions as in Simon in the system of Mizobe to aid the determining of image satisfying condition.
Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ELIZA A LAM/Primary Examiner, Art Unit 3686